 I.()CAI 345, UTII.ITY' W()RKFI-RSLocal 345, Brotherhood of Utility Workers of NewEngland, Incorporated (New England PowerService Company) and Robert A. Parker, Jr.Local 345, Brotherhood of Utility Workers of NewEngland, Incorporated and the Brotherhood ofUtility Workers of New England, Incorporatedaid Robert A. Parker, Jr. Cases 1-CB-2971and 1-CB-3230July 8, 1980SECOND SUPPLEMENTAL DECISIONAND ORDERBY MEMBERS JENKINS, PENELLO, ANDTRUESDAI EOn March 18, 1978, the National Labor Rela-tions Board issued its Supplemental Decision andOrder in this proceeding' in which it corrected itsprevious Order to correspond to the remedy of theAdministrative Law Judge. Thereafter, the GeneralCounsel petitioned the United States Court of Ap-peals for the First Circuit for enforcement of theBoard's Order. On January 11, 1980, the courtmodified the Board's Supplemental Decision andOrder by deleting the paragraphs which the Boardsubstituted for certain paragraphs of the Board'sOrder of October 27, 1977. The court remandedthis proceeding to the Board for entry of an appro-priate supplemental Order "after the parties havebeen given an opportunity to be heard upon theirexceptions and cross-exceptions, if any, to theamendment of the Order." N.L.R.B. v. Local 345,Brotherhood of Utility Workers of New England,Inc., 612 F.2d 598, 604 (lst Cir. 1980).On February 12, 1980, the Board accepted thecourt's remand and notified the parties that theycould file statements of position with regard to theissues raised by the remand. Subsequently, theGeneral Counsel and Respondents filed statementsof position.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has reviewed the entire case in lightof the court's decision and the statements of posi-tion on remand and we now enter the followingfindings.In its Supplemental Decision and Order, theBoard corrected the Administrative Law Judge'srecommended Order to reflect the remedy con-tained in his Decision. The Board determined thatthe failure of the Administrative Law Judge toissue an Order which corresponded to his remedyI Neither Ihis decision nor the original Order was reported in the wol-umes of Board Decisionsoccurred through inadvertence, and that the Boardpossessed the authority to correct such a mechani-cal error, sua sponte. In so deciding, the Boardstated that Respondents could and should have an-ticipated that the Board could exercise its authorityto correct such obvious errors, and thus Respond-ents should not be permitted to file exceptions tothe remedy ordered by the Board. Respondentsmaintained that the Board could not, under BoardRules and Regulations, correct its own Orders aftertime to file exceptions had passed, that the GeneralCounsel had not filed such exceptions, and alsothat the General Counsel's alleged ex parte commu-nications with the Administrative Law Judge taint-ed the proceedings so as to foreclose the Boardfrom acting further. The Board rejected these argu-ments, and corrected the Order it had previouslyadopted by providing specific orders to remedy the8(b)(1)(A) violations found by the AdministrativeLaw Judge.2In its decision, the court deleted those portionsof the Board's Supplemental Decision and Orderwhich modified the Board's original Order adopt-ing the Administrative Law Judge's Decision andOrder. The court held that if the Board intends toamend an order "so as materially to increase theburden or diminish the advantage of the order, theparty affected by the proposed change must begiven an adequate opportunity by exception or oth-erwise to present objections to the proposedamendment." 612 F.2d at 604. We have accept-ed that holding as the law of the case. The courtinstructed us to enter a supplemental Order, if ap-propriate, after the Board afforded the parties anopportunity to respond to the amended Order ofour Supplemental Decision and Order. Upon con-sideration of the case in light of the court's opin-ion, which as noted above we deem to be the lawof the case, and the positions of the parties as sub-mitted, we now enter our Order which conformsto the remedy of the Administrative Law Judge.Respondents, in setting forth their position con-cerning the remand, filed exceptions to the Board'sSupplemental Decision and Order. In presentingtheir position, however, Respondents contend interalia, that they did not violate Section 8(b)(1)(A) ofthe Act by forgiving dues payments and payingBlue Cross-Blue Shield premiums for memberswho did not cross the picket line while collectingdues from members who worked, and raising thedues of all members to help pay, in part, loans se-cured to pay the premiums. Contrary to Respond-ents, we do not believe the court remanded this2 The Board subsequelitly denied Res.pondents' motion for reconsider-ation, denied the General Counsel's "Molion to Correct Order," and cor-rected all illild',erenlt error in its Supplemental Decision and Order250 NLRB No. 7469 DECISIONS OF NATIONAL LABOR RELATIONS BOARDcase so that Respondents could dispute the unfairlabor practice findings of the Administrative LawJudge. As the court pointed out, "[R]espondentshave sought to file exceptions, or something ofequivalent legal effect, limited to the changes madeby the Boards amended order." 612 F.2d at 604(emphasis supplied). The court recognized thenarrow scope of the case and the remand, for itfound it unnecessary to decide whether under dif-ferent circumstances "the only fair remedy mightbe revival of the right to except to the entirety ofthe decision." 612 F.2d at 604.3Indeed, thecourt realized that situations such as this one occurinfrequently, and that the nature of the relief to beafforded Respondents on appeal is concomitantlynarrow. In our opinion, Respondents have miscon-trued the limited scope of the remand, and seek toreverse substantive findings of the AdministrativeLaw Judge. They have not challenged the propri-ety of the remedy4in light of the findings, but in-stead have challenged the findings. We do not be-lieve the court intended such a result and, accord-ingly, we decline to reexamine the AdministrativeLaw Judge's substantive findings in light of Re-spondents' exceptions. Instead, upon due considera-tion, we hereby amend our previous Order.ORDERIt is hereby ordered that the Respondents, Local345, Brotherhood of Utility Workers of New Eng-land, Incorporated and the Brotherhood of UtilityWorkers of New England, Incorporated, their offi-cers, agents, and representatives, shall:I. Cease and desist from:(a) Assessing fines against or otherwise disciplin-ing members for not engaging in or participating ina work stoppage during the existence of a no-strikeclause between Respondents and the Employer,whether said work stoppage be in advancement ofdirect demands of Respondents or its members orin advancement of demands of any other union.(b) In any like or related manner restraining orcoercing employees in the exercise of the rightsguaranteed them by Section 7 of the Act.2. Take the following affirmative action which itis found will effectuate the policies of the Act:(a) Rescind the fines assessed upon membersRobert Parker and Mary Label for having crossedthe picket line of the IBEW during the period ofsuch picket line from April 18 through June 19,1975, and inform each of them by letter that saidfine has been rescinded.:' The court's ohservations on this matter were based on Respondent'sposition at oral argument4 Respondentl did except it the mailing requirements which, upon dueconsideration. we believe arpropriale here(b) Return to Parker and Label any money paidtoward those fines.(c) Expunge from all records any indication ofcharges, trials, or fines relating to Parker andLabel.(d) Mail to each member of Respondent Local345 a letter advising that the Respondents were en-gaged in acts violative of the Act.(e) Forgive dues for those members who crossedthe IBEW picket line for a period of time equiva-lent to that for which those who did not cross thepicket line were forgiven dues.(f) Proportionately reimburse each member whocrossed the picket line for the amount of moneypaid by the Respondent Local 345 in Blue Cross-Blue Shield premiums for the period April 18 toJune 20, 1975.(g) Post at their offices copies of the attachednotice marked "Appendix."5Copies of said notice,on forms provided by the Regional Director forRegion I, after being duly signed by Respondents'authorized representatives, shall be posted by Re-spondents immediately upon receipt thereof, and bemaintained by them for 60 consecutive days there-after, in conspicuous places, including all placeswhere notices to members are customarily posted.Reasonable steps shall be taken by Respondents toinsure that said notices are not altered, defaced, orcovered by any other material.(h) Mail or deliver to the Regional Director forRegion I copies of said Appendix for posting byNew England Power Service Company, if saidEmployer is willing, at all places where notices toits employees are customarily posted.(i) Notify the Regional Director for Region 1, inwriting, within 20 days from the date of this Order,what steps the Respondents have taken to complyherewith.In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board."APPENDIXNOTICE TO EMPLOYEES AND MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT assess fines or otherwise disci-pline members for not engaging or participat-ing in a work stoppage in violation of the no-strike clause between the undersigned union,Local 345, Brotherhood of Utility Workers of47() I() OCAI 34, Ul IIT Y WO()RKERSNew England, Incorporated, whether thework stoppage is in furtherance of direct de-mands of the undersigned local and its mem-bers, or in furtherance of demands of anyother union or local.Wt WlltI NOT in any like or related mannerrestrain or coerce employees in the exercise ofthe rights guaranteed them under Section 7 ofthe National Labor Relations Act.WE WItL rescind the fines assessed uponmembers Robert Parker and Mary Label forhaving crossed the picket line of the IBEWduring the period of such picketing from April18 through June 19, 1975; return to Parker andLabel any money paid toward those fines; andexpunge from all records any indication ofcharges, trials, or fines relating to Parker andLabel.Wl- wil.l forgive those who crossed theIBEW picket line dues for a period of timeequivalent to that for which those who did notcross the picket line were forgiven dues.Wt Wi l. proportionately reimburse eachmember who crossed the picket line for theamount of money paid by Respondent Local345 in Blue Cross-Blue Shield premiums forthe period April 18 to June 20 1975.LOCAL 345, BROTHERHOOD OF UTIL-ITY WORKERS OF NEW ENGLAND,INCORPORATED; THE BROTHERHOODOF UTILITY WORKERS OF NEW ENG-LAND, INCORPORATED471